United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2495
                                   ___________

Yu Fu Chen,                             *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: October 27, 2010
                                 Filed: November 1, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Yu Fu Chen, a native and citizen of China, petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). We conclude that Chen has waived review of the CAT claim by not
challenging the denial of CAT relief before the BIA. See Ateka v. Ashcroft, 384 F.3d
954, 957 (8th Cir. 2004). We also conclude that the denial of asylum and withholding
of removal was supported by substantial evidence on the record as a whole. See
Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir. 2008) (standard of review).
Accordingly, we deny the petition for review.